Citation Nr: 9907683	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the February 28, 1997 notice of disagreement (NOD) in 
the claim for apportionment of the veteran's Department of 
Veterans Affairs disability pension by J.L.S., the appellant, 
of behalf of J.A.S. and J.A.S., the veteran's minor children, 
was timely filed. 

(The issue of entitlement of the appellant to an 
apportionment of the veteran's Department of Veterans Affairs 
(VA) disability pension on behalf of a minor child, C.A.S., 
is the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This case comes to the Board of Veterans' Appeals (Board) a 
December 1996 Special Apportionment decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran was apprised that the 
appellant's claim had been denied by a December 1996 letter.  
Although all the procedural requirements pertaining to 
simultaneously contested claims have not been met, the Board 
finds that this determination is not adverse to the veteran, 
and thus, such procedural defects were harmless error.


FINDINGS OF FACT

1.  The appellant is the veteran's separated spouse and 
custodian of their two children.

2.  The appellant's claim for an apportionment of the 
veteran's VA pension benefits was denied by means of a 
special apportionment decision, dated December 19, 1996.  The 
appellant was notified of the decision by means of a letter 
from the RO on December 20, 1996.

3.  The appellant did not file a NOD within 60 days of the 
notification to her of the RO's special apportionment 
decision.


CONCLUSION OF LAW

The appellant's NOD to the denial of her claim for 
apportionment of the veteran's VA disability pension benefits 
was not timely filed.  38 U.S.C.A. §§ 7105(a), 7105A(a) (West 
1991 & Supp. 1997); 38 C.F.R. §§ 3.109, 20.3(o), 20.200, 
20.201, 20.501 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question on appeal is whether the appellant filed a 
timely NOD so as to afford the Board jurisdiction of the 
appeal.

The appellant filed a claim for apportionment of the 
veteran's VA disability pension benefits in June 1996.  The 
RO, in a December 19, 1996 special apportionment decision 
denied the appellant's claim for apportionment on behalf of 
the veteran's children, J.A.S. and J.A.S.  Notification of 
the denial of apportionment was sent to the appellant on 
December 20, 1996.

The appellant's expressed disagreement with the above action 
in a Statement in Support of Claim, VA Form 21-4138, dated 
February 28, 1997.  According to handwritten notes on the 
statement, it was accepted as a NOD on June 3, 1997.  A 
statement of the case was issued on June 4, 1997, indicating 
that the appellant's NOD had been received more than 60 days 
after the December 20, 1996 denial of apportionment.  

Under pertinent statutes and regulations, "[a]pellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished."  38 U.S.C.A. § 7105(a) (West 1991 & Supp. 1997); 
38 C.F.R. § 20.200 (1998).

The appeal arises from a simultaneously contested claim, in 
that it "refers to the situation in which . . . the 
allowance of one claim results in the payment of a lesser 
benefit to another claimant."  38 C.F.R. § 20.3(o).  
Simultaneously contested claims are subject to an appeals 
time-frame.  Under 38 U.S.C.A. § 7105A(a), the time limit for 
filing a NOD is 60 days from the date notice of the adverse 
action is mailed.  38 C.F.R. § 20.501.  The date of the 
mailing of the letter by the RO is presumed to be the date of 
that letter for purposes of determining whether an NOD has 
been filed in a timely fashion.  38 C.F.R. § 20.501(a).  In 
this case, the appeal period for the appellant ended 60 days 
after December 20, 1996.  The appellant dated her NOD on 
February 28, 1997.

The appellant does not argue that she did not receive the 
letter or that she received it in an untimely fashion.  In 
fact, her only response was to submit a blank substantive 
appeal.  The Board finds that the appellant has not 
demonstrated good cause as to why the time limit for filing 
the NOD should be extended.  See 38 C.F.R. § 3.109(b)(1998).  
Accordingly, pursuant to the laws and regulations governing 
appeals of VA determinations by an RO, the appellant did not 
file a timely NOD.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1998).

If there is failure to comply with the law or regulations, it 
is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A.§§ 7105, 7108; Rowell v. 
Principi, 4 Vet.App. 9 (1993); Roy v. Brown, 5 Vet.App. 554 
(1994).   Jurisdiction does matter, and is not "harmless" 
when the VA during the adjudication process fails to consider 
the threshold jurisdictional issues.  Under the 
circumstances, the appellant's failure to file a timely NOD 
is fatal, and the Board lacks jurisdiction to address the 
appeal.

The appellant does not argue that she was not apprised by the 
RO in its December 20, 1996 letter of the requisite time 
limits.  Moreover, she has not shown that she was precluded 
from complying with the appellate deadline.  The Board is 
bound to apply the laws and regulations governing the 
adjudication of benefits.  Accordingly, as no timely NOD was 
received at the RO, no claim is in appellate status, thus, 
the Board lacks jurisdiction on the appeal, and the matter is 
dismissed.
 

ORDER

The appeal is dismissed.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

